USCA11 Case: 19-12256    Date Filed: 02/03/2021    Page: 1 of 24



                                                                     [PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-12256
                        ________________________

                     D.C. Docket No. 9:18-cv-80390-WPD



BENNY BARMAPOV,

                                                          Plaintiff-Appellant,

                                  versus

GUY AMUIAL,
YOSSI AMUIAL,
AVRHAM AMUIAL,
REUBEN SASTIEL,
SAM MOSHE, et al.,

                                                          Defendants-Appellees.


                        ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                       _______________________

                             (February 3, 2021)

Before WILLIAM PRYOR, Chief Judge, TJOFLAT and HULL, Circuit Judges.

WILLIAM PRYOR, Chief Judge:
         USCA11 Case: 19-12256        Date Filed: 02/03/2021    Page: 2 of 24



      This appeal requires us to decide whether the district court abused its

discretion when it dismissed Benny Barmapov’s second amended complaint with

prejudice because it was a shotgun pleading. The district court dismissed the first

amended complaint for the same reason, but it gave Barmapov another chance to

file a proper pleading. Unfortunately for Barmapov, his second amended complaint

was no better than his first. The district court described it as “a rambling, dizzying

array of nearly incomprehensible pleading.” After reviewing it, we agree. Because

Barmapov, who was represented by counsel throughout the proceedings,

repeatedly failed to file a proper pleading, we conclude that the district court did

not abuse its discretion by dismissing his complaint with prejudice, and we affirm.

                                I. BACKGROUND

      Barmapov filed his initial complaint in the district court in March 2018, and

he filed an amended complaint five months later. The amended complaint was 116

pages and 624 numbered paragraphs long, and it included 20 causes of action,

under both federal and state law, against 23 named defendants and 20 John Doe

defendants. The district court dismissed it because it was “in an improper shotgun

format.” Barmapov had “lumped together” many of his allegations against the 23

named defendants, rendering his complaint “unclear and confusing as to which

[d]efendant [was] being charged with which conduct.” The district court also

described the complaint as “devoid of specific allegations” such that it was not



                                           2
          USCA11 Case: 19-12256        Date Filed: 02/03/2021     Page: 3 of 24



clear what each defendant “specifically did to be liable as to each stated count.”

Finally, the court criticized the complaint for incorporating about 350 paragraphs

into each of the 20 counts, even though the “paragraphs [were] not all properly

directed at the [d]efendants subject to [each] count, nor [were] they pertinent to

each claim.” The court granted Barmapov leave to file a second amended

complaint.

       In his second amended complaint, Barmapov reduced the number of named

defendants to 16 and the length of the complaint to 92 pages and 440 numbered

paragraphs. He also removed all federal causes of action. The 19 counts against the

defendants included allegations of fraud, breach of fiduciary duty, and civil

conspiracy—all presumably under Florida law.

       The district court concluded that Barmapov’s second amended complaint

“still fail[ed] to provide a short and plain statement justifying relief and . . .

allegations that [were] simple, concise, and direct.” Nine of Barmapov’s counts

“incorporate[d] by reference all of the allegations contained in Paragraphs 21–

269.” Many of these allegations, the district court said, were “irrelevant to the

instant litigation” and “serve[d] to confuse the issues.” Barmapov exacerbated the

problem by “continu[ing] to impermissibly lump [d]efendants together . . . ,

rendering it unclear and confusing as to which [d]efendant [was] being charged

with which specific conduct.” Because Barmapov had not followed “specific



                                            3
          USCA11 Case: 19-12256        Date Filed: 02/03/2021     Page: 4 of 24



instructions and warnings from the [c]ourt regarding how to formulate a proper

pleading,” the district court dismissed his complaint with prejudice.

                            II. STANDARD OF REVIEW

       When a district court dismisses a complaint because it is a shotgun pleading,

we review that decision for abuse of discretion. Vibe Micro, Inc. v. Shabanets, 878

F.3d 1291, 1294 (11th Cir. 2018).

                                  III. DISCUSSION

       A shotgun pleading is a complaint that violates either Federal Rule of Civil

Procedure 8(a)(2) or Rule 10(b), or both. Weiland v. Palm Beach Cnty. Sheriff’s

Off., 792 F.3d 1313, 1320 (11th Cir. 2015). Rule 8(a)(2) requires the complaint to

provide “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 10(b) requires a party to “state its

claims or defenses in numbered paragraphs, each limited as far as practicable to a

single set of circumstances.” Fed. R. Civ. P. 10(b). “If doing so would promote

clarity,” Rule 10(b) also mandates that “each claim founded on a separate

transaction or occurrence . . . be stated in a separate count . . . .” Id. The “self-

evident” purpose of these rules is “to require the pleader to present his claims

discretely and succinctly, so that[] his adversary can discern what he is claiming

and frame a responsive pleading.” Weiland, 792 F.3d at 1320 (quoting T.D.S. Inc.

v. Shelby Mut. Ins. Co., 760 F.2d 1520, 1544 n.14 (11th Cir. 1985) (Tjoflat, J.,



                                            4
          USCA11 Case: 19-12256        Date Filed: 02/03/2021    Page: 5 of 24



dissenting)). These rules were also written for the benefit of the court, which must

be able to determine “which facts support which claims,” “whether the plaintiff has

stated any claims upon which relief can be granted,” and whether evidence

introduced at trial is relevant. Id. (quoting T.D.S., 760 F.2d at 1544 n.14 (Tjoflat,

J., dissenting)).

       Shotgun pleadings “are flatly forbidden by the spirit, if not the letter, of

these rules” because they are “calculated to confuse the ‘enemy,’ and the court, so

that theories for relief not provided by law and which can prejudice an opponent’s

case, especially before the jury, can be masked.” Id. (alterations adopted) (quoting

T.D.S., 760 F.2d at 1544 n.14 (Tjoflat, J., dissenting)). Besides violating the rules,

shotgun pleadings also “waste scarce judicial resources, inexorably broaden the

scope of discovery, wreak havoc on appellate court dockets, and undermine the

public’s respect for the courts.” Vibe Micro, 878 F.3d at 1295 (alterations adopted)

(internal quotation marks omitted). We have “little tolerance” for them. Id.

       “[W]e have identified four rough types or categories of shotgun pleadings.”

Weiland, 792 F.3d at 1321. The first is “a complaint containing multiple counts

where each count adopts the allegations of all preceding counts, causing each

successive count to carry all that came before and the last count to be a

combination of the entire complaint.” Id. The second is a complaint that is “replete

with conclusory, vague, and immaterial facts not obviously connected to any



                                           5
          USCA11 Case: 19-12256       Date Filed: 02/03/2021    Page: 6 of 24



particular cause of action.” Id. at 1322. The third is a complaint that does not

separate “each cause of action or claim for relief” into a different count. Id. at

1323. And the final type of shotgun pleading is a complaint that “assert[s] multiple

claims against multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants the claim is

brought against.” Id.

      Barmapov’s second amended complaint does not fall into the first category

because although nine of the 19 counts incorporate almost every factual allegation

in the complaint, none of them adopts the allegations in the preceding counts. It

also does not fall into the third category because each count presents a unique

cause of action. Nor does it fall into the fourth category because even though

several of the counts target multiple defendants, these counts “specify[] which of

the defendants are responsible for which acts or omissions.” Id.

      But the second amended complaint undoubtedly falls into the second

category of shotgun pleadings. It is rife with immaterial factual allegations,

including five pages and 24 paragraphs of irrelevant details about the alleged

criminal backgrounds of some of the defendants. To make matters worse, the

complaint then incorporates these paragraphs into 13 of the 19 counts, including

counts against defendants who had no part in this background history. Other

examples of inconsequential details include Barmapov’s business background; the



                                           6
         USCA11 Case: 19-12256       Date Filed: 02/03/2021    Page: 7 of 24



relationships among Yossi, Guy, and Avrham Amuial, Terry Rafih, and John

Obeid; Barmapov’s history with Reuben Sastiel; the experiences of Barmapov’s

grandson working for the Amuials; and the contentious business meetings between

Barmapov, the Amuials, and Sastiel. In addition, the second amended complaint

indiscriminately incorporates and repeats 249 numbered paragraphs of factual

allegations—spanning 50 pages—into nine of the 19 counts, without any effort to

connect or separate which of those 249 factual allegations relate to a particular

count. As a result, these nine counts include factual allegations that are immaterial

to the underlying causes of action. See Chudasama v. Mazda Motor Corp., 123

F.3d 1353, 1359 n.9 (11th Cir. 1997) (describing a complaint in which four counts

incorporated all 43 numbered paragraphs of factual allegations, many of which

appeared to relate to only one or two counts, as “an all-too-typical shotgun

pleading”); see also Weiland, 792 F.3d at 1322 n.12 (identifying Chudasama as an

example of one of the second category of shotgun pleadings).

      If these problems were not enough to make Barmapov’s second amended

complaint a shotgun pleading, the complaint also includes numerous vague and

conclusory allegations. It alleges that Yossi Amuial “sabotage[d]” Barmapov’s

efforts to apply for financing, but it provides no explanation as to how this

sabotage occurred. It also briefly states that four of the defendants “worked

together to forge Barmapov’s signature” on important paperwork. Later, it states



                                          7
           USCA11 Case: 19-12256      Date Filed: 02/03/2021   Page: 8 of 24



that six of the defendants “worked in concert to forge Barmapov’s signature” on

documents related to a financing agreement and that one of these defendants then

fraudulently notarized Barmapov’s signature. But the complaint never explains

how these alleged forgeries relate to any of the 19 causes of action. Finally, at the

end of his narrative account, Barmapov asserts that “Yossi, Guy, Avrham and

Reuben . . . expelled him as a member” of the joint venture because he refused to

contribute more money. But he offers no explanation as to how he could have been

expelled when, by his own account, there was only one other member of the joint

venture.

      Because Barmapov’s second amended complaint is “replete with conclusory,

vague, and immaterial” allegations, a defendant who reads the complaint would be

hard-pressed to understand “the grounds upon which each claim [against him]

rests.” Weiland, 792 F.3d at 1322–23. Take, for example, the first four counts,

which allege that the Amuials and Reuben Sastiel were Barmapov’s business

partners and that they breached their fiduciary duties. The complaint neither quotes

nor provides any specific details about the operating agreement for the purported

joint venture between Barmapov and these defendants. And its brief explanations

of this business arrangement are nonsensical. The complaint states that only one of

these four defendants—Sastiel—signed the operating agreement, but it asserts

without explanation that the other three still owed fiduciary duties under the



                                          8
         USCA11 Case: 19-12256        Date Filed: 02/03/2021   Page: 9 of 24



agreement. It calls Yossi a “member,” a “manager,” and an “agent” of the joint

venture. It refers to Guy as a “member,” a “de facto manager,” and an “agent and

employee.” Finally, it states that Avrham is a “member,” an “agent,” and a “de

facto principal,” in addition to being Barmapov’s personal “confidant and business

advisor.” If Barmapov himself cannot offer a coherent explanation for how the

joint venture was structured, we cannot expect the defendants to do it for him by

digging through 50 pages and 249 numbered paragraphs of scattershot factual

allegations.

      Barmapov argues that because the district court never described his second

amended complaint as a “shotgun pleading,” it did not dismiss his complaint for

that reason. But the order the district court entered suggests otherwise. After

referring to the first amended complaint as a shotgun pleading, the district court

explained that Barmapov, in filing his second amended complaint, had “yet again

filed a rambling, dizzying array of nearly incomprehensible pleading which still

fail[ed] to provide a short and plain statement justifying relief.” We think the

meaning was obvious: the first amended complaint was a shotgun pleading, and so

was the second.

      The question remains whether the district court abused its discretion by

dismissing the second amended complaint with prejudice. Our precedent is clear:

“When a litigant files a shotgun pleading, is represented by counsel, and fails to



                                          9
         USCA11 Case: 19-12256       Date Filed: 02/03/2021   Page: 10 of 24



request leave to amend, a district court must sua sponte give him one chance to

replead before dismissing his case with prejudice on non-merits shotgun pleading

grounds.” Vibe Micro, 878 F.3d at 1296. Here, Barmapov was represented by

counsel, the district court dismissed his first amended complaint after explaining

why it was a shotgun pleading, and the court gave him a chance to try again.

Barmapov squandered that opportunity by filing another shotgun pleading. Under

this circumstance, we have no doubt that the district court did not abuse its

discretion.

                                IV. CONCLUSION

      We AFFIRM the district court’s decision to dismiss the second amended

complaint with prejudice.




                                         10
         USCA11 Case: 19-12256        Date Filed: 02/03/2021    Page: 11 of 24



TJOFLAT, Circuit Judge, concurring:

      While I concur in the judgment of the panel, I write separately to express my

views on how lawyers and district courts should proceed when faced with a

shotgun pleading. My hope, though perhaps naïve, is that this opinion will serve to

guide lawyers in this Circuit through the pleadings stage. If future lawyers follow

this guidance, I believe they will be better situated to vindicate the rights of their

clients and reduce the workload strain on our already-overborne federal courts.

      My opinion proceeds in two parts. To begin, I explain the roles that

plaintiff’s counsel, district courts, and defense counsel play in paring down

unwieldy pleadings, as well as the policies that inform those roles. Then, I briefly

discuss Barmapov’s Second Amended Complaint, identify a claim that may satisfy

Federal Rule of Civil Procedure 12(b)(6), and explain why Barmapov’s potentially

viable claim must nevertheless be dismissed under our shotgun pleading case law.

                                           I.

                                           A.

      The form a complaint takes is, first and foremost, plaintiff’s counsel’s

responsibility. Over 35 years ago, I stated that we require a “pleader to present his

claims discretely and succinctly[] so that[] his adversary can discern what he is

claiming and frame a responsive pleading, the court can determine which facts

                                           11
           USCA11 Case: 19-12256         Date Filed: 02/03/2021      Page: 12 of 24



support which claims and whether the plaintiff has stated any claims upon which

relief can be granted, and, at trial, the court can determine that evidence which is

relevant and that which is not.” T.D.S. Inc. v. Shelby Mut. Ins. Co., 760 F.2d 1520,

1543 n.14 (11th Cir. 1985) (Tjoflat, J., dissenting). At the time, I was expressly

concerned about complaints drafted “to confuse the ‘enemy,’ and the court.” Id.

Such complaints allow a plaintiff to “mask[]” “theories of relief not provided by

law” that could prejudice a defendant’s case, id., and it goes without saying that

plaintiff’s lawyers—many too clever for their own good—continue to file shotgun

complaints with those goals in mind.

       But courts in this Circuit increasingly run across shotgun complaints that are

not drafted for the purpose of hoodwinking the opposing party or the district court.

Much of the time, these complaints are just poorly written. For example,

complaints that may contain meritorious claims but are “replete with conclusory,

vague, and immaterial facts not obviously connected to any particular cause of

action” are subject to dismissal under our shotgun pleading case law. Weiland v.

Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1322 (11th Cir. 2015). To an

outside observer, disposing of these otherwise viable claims because a plaintiff’s

lawyer pled too many facts 1 may seem like strong medicine, particularly in light of


       1
          I have a hunch that many plaintiff’s lawyers err on the side on overpleading their
client’s case—either by presenting too many facts or too many claims—out of a fear of being
sued for malpractice. These lawyers may be rightly concerned, as the number of legal
                                              12
         USCA11 Case: 19-12256         Date Filed: 02/03/2021      Page: 13 of 24



Ashcroft v. Iqbal’s requirement that a complaint include more than “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements.” 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). And it is strong

medicine, but for good reason.

       The federal judiciary is a system of scarce resources, and “[i]t is not the

proper function of courts in this Circuit to parse out [] incomprehensible

allegations.” Estate of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1358 (11th Cir.

2020). Our district courts have neither the manpower nor the time to sift through a

morass of irrelevant facts in order to piece together claims for plaintiff’s counsel.

See, e.g., Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997) (“Shotgun

pleadings, whether filed by plaintiffs or defendants, exact an intolerable toll on the

trial court’s docket, lead to unnecessary and unchannelled discovery, and impose

unwarranted expense on the litigants, the court and the court’s parajudicial

personnel and resources.”). As the drafters of their pleadings and as officers of the

court, lawyers practicing in this Circuit bear a responsibility to preserve the limited

resources of the judiciary and present only clear, precise pleadings to the courts. In




malpractice claims has recently “soared,” and the number of large payouts has increased. See
Aebra Coe, Legal Malpractice Claims Have Soared (And May Soar Higher), Law360 (May 18,
2020, 5:54 PM), https://www.law360.com/florida/articles/1274652/legal-malpractice-claims-
have-soared-and-may-soar-higher-?nl_pk=98d5f295-d2a2-4227-9385-
f15da5cda6d7&utm_source=newsletter&utm_medium=email&utm_campaign=florida&read_mo
re=1?copied=1. Of course, this is still no excuse for filing shotgun complaints.
                                            13
         USCA11 Case: 19-12256       Date Filed: 02/03/2021    Page: 14 of 24



fact, I have—on multiple occasions—expressed my belief that the deliberate use of

a shotgun pleading to impede the orderly process of a case is an “abusive litigation

tactic[]” that could warrant a citation for criminal contempt. Davis v. Coca-Cola

Bottling Co. Consol., 516 F.3d 955, 982 n.66 (11th Cir. 2008), abrogated on other

grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007)

(quoting Byrne v. Nezhat, 261 F.3d 1075, 1131–32 (11th Cir. 1984)). Though

poorly drafted pleadings may not present the same concerns as those drafted for the

express purpose of abusing the judicial process, they nevertheless overburden the

courts with makework and impede the efficient dispensation of justice.

      Further, district courts are flatly forbidden from scouring shotgun complaints

to craft a potentially viable claim for a plaintiff. By digging through a complaint in

search of a valid claim, the courts “would give the appearance of lawyering for one

side of the controversy.” Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1355 n.6

(11th Cir. 2018). This, in turn, would cast doubt on the impartiality of the

judiciary. Id. Such a result is plainly inconsistent with the oath to which each

judge has sworn. See 28 U.S.C. § 453 (“Each justice or judge of the United States

shall take the following oath or affirmation before performing the duties of his

office: ‘I, ___ ___, do solemnly swear (or affirm) that I will administer justice

without respect to persons, and do equal right to the poor and to the rich, and that I

will faithfully and impartially discharge and perform all the duties incumbent upon

                                          14
           USCA11 Case: 19-12256      Date Filed: 02/03/2021    Page: 15 of 24



me as ___ under the Constitution and laws of the United States. So help me

God.’”). Lawyers simply cannot delegate the responsibility of making their case to

the district courts.

       Plaintiff’s lawyers practicing in this Circuit would do well to heed some old

advice: “‘In law it is a good policy never to plead what you need not, lest you

oblige yourself to prove what you cannot.’” Beckwith v. City of Daytona Beach

Shores, Fla., 58 F.3d 1554, 1567 (11th Cir. 1995) (quoting Abraham Lincoln,

Letter to Usher F. Linder, Feb. 20, 1848, in The Quotable Lawyer 241 (D. Shrager

& E. Frost eds., 1986)). I had hoped that, after thirty-five years of shotgun

pleading case law, lawyers would be on sufficient notice that muddled, overpled

complaints are subject to dismissal, even if they may contain potentially

meritorious claims. But unfortunately, despite my repeated admonitions, I

continue to see clients’ rights go unvindicated because of poor drafting by their

counsel.

                                                B.

       Although plaintiff’s counsel is the first line of defense, district courts must

also shoulder some responsibility in ensuring that shotgun pleadings are nipped in

the bud. Indeed, we have repeatedly emphasized district courts’ “duty to define the

issues at the earliest stages of litigation” by ordering the repleading of a shotgun


                                           15
         USCA11 Case: 19-12256       Date Filed: 02/03/2021   Page: 16 of 24



complaint. Johnson Enters. of Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290,

1333 (11th Cir. 1998). On the one hand, we recognize that district courts, “whose

time is constrained by the press of other business,” are sometimes “unable to

squeeze the case down to its essentials.” Id. But when shotgun complaints are

allowed to survive past the pleadings stage, “all is lost—extended and largely

aimless discovery will commence, and the trial court will soon be drowned in an

uncharted sea of depositions, interrogatories, and affidavits.” Id. (footnote

omitted).

      In the long run, the endless onslaught of discovery and the task of—at some

point—sifting through the shotgun complaint “is far more time consuming than the

work required up front” to dispose of the case. Id. So, rather than suffering

through never-ending discovery, district courts faced with a shotgun pleading

should—pursuant to their inherent authority—immediately order a repleader and

instruct the party to plead its case in accordance with Federal Rules of Civil

Procedure 8(a)(2) and 10(b). See Fikes v. City of Daphne, 79 F.3d 1079, 1083 n.6

(11th Cir. 1996).

      Shotgun pleadings that ultimately slip past district courts also “wreak havoc

on appellate court dockets.” Davis, 516 F.3d at 982. When a district court fails to

squeeze a pleading down and determine whether it complies with Rules 8(a)(2) and

10(b), appellate courts are required to pore over the record and rebuild the case
                                         16
            USCA11 Case: 19-12256            Date Filed: 02/03/2021          Page: 17 of 24



from scratch. This is a herculean undertaking: appellate courts are simply too far

removed from the underlying facts to complete the task successfully and

efficiently. And, in some instances, a shotgun complaint may be so unintelligible

that even after a careful, independent review of the record by an appellate court,

oral argument will still be necessary to understand the plaintiff’s claims, further

wasting the time and resources of the appellate courts.

       So, while I recognize the intense time pressures district courts often face, it

is my hope that they will take the opportunity to confront shotgun pleadings head

on at the earliest stages of litigation. See Johnson Enters., 162 F.3d at 1333

(discussing the need for “defin[ing] the issues” of a case “at the earliest stages of

litigation.”).

                                                  C.

       Defense counsel serves as a final safeguard against the evils of shotgun

pleadings. When faced with a complaint that bears the hallmarks of a shotgun

pleading, defense counsel typically has two options. First, they can move the court

for a more definite statement pursuant to Federal Rule of Civil Procedure 12(e). 2



       2
           Federal Rule of Civil Procedure 12(e) states, in relevant part:
       A party may move for a more definite statement of a pleading to which a responsive
       pleading is allowed but which is so vague or ambiguous that the party cannot reasonably
       prepare a response. The motion must . . . point out the defects complained of and the
       details desired. If the court orders a more definite statement and the order is not obeyed
                                                  17
           USCA11 Case: 19-12256          Date Filed: 02/03/2021        Page: 18 of 24



Or second, they can move to dismiss the complaint for failure to state a claim

under Rule 12(b)(6). 3 In the event the motion is defense counsel’s first response to

the shotgun complaint, the result will likely be the same under either rule. Under

Rule 12(e), the district court will grant defense counsel’s motion for a more

definite statement and order plaintiff’s counsel to redraft the pleading such that it

complies with Rules 8(a)(2) and 10(b). If that order is not obeyed “within 14 days

after notice of the order or within the time the court sets, the court may strike the

[complaint] or issue any other appropriate order.” Fed. R. Civ. P. 12(e). And for a

Rule 12(b)(6) motion, the district court will dismiss the complaint without

prejudice on the grounds that the pleading does not comply with Rules 8(a)(2) and

10(b); the court will then give plaintiff’s counsel “one chance to remedy” the

complaint’s defects before dismissing the case with prejudice. Vibe Micro, Inc. v.

Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).

       That said, motions under Rules 12(e) and 12(b)(6) are not interchangeable:

“[T]he fact that a careful Judge, in the exercise of that wise discretion controlled by

the prescribed principles of [Rule 12(e)], might so conclude [that a party cannot be




       within 14 days after notice of the order or within the time the court sets, the court may
       strike the pleading or issue any other appropriate order.
       3
          Federal Rule of Civil Procedure 12(b)(6) provides that, in responding to a complaint, a
defendant may—prior to answering—move the district court to dismiss the complaint for “failure
to state a claim upon which relief can be granted.”

                                                18
         USCA11 Case: 19-12256       Date Filed: 02/03/2021    Page: 19 of 24



reasonably required to frame a responsive pleading] does not permit him to dismiss

the complaint for failure to state a claim. It may well be that [plaintiff]’s complaint

as now drawn is too vague, but that is no ground for dismissing his action.”

Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1126 n.4 (11th Cir. 2014)

(quoting Mitchell v. E–Z Way Towers, Inc., 269 F.2d 126, 130 (5th Cir. 1959)).

There may be times where, in the face of a Rule 12(b)(6) motion, the district court

will conclude the appropriate remedy is an order directing the plaintiff to file a

more definite statement, not a dismissal without prejudice. See Jackson, 898 F.3d

at 1358 (“A chance to amend a complaint does not need to come in the form of a

dismissal without prejudice or the striking of a portion of the complaint's

allegations. It can also be accomplished by ordering the party to file a more

definite statement.”). So, I caution defense counsel against diving directly into

labor-intensive motions to dismiss where a motion for a more definite statement

will suffice.

      But most importantly, defense counsel should never respond to a shotgun

pleading in kind. See Paylor, 748 F.3d at 1127 (“Rather than availing itself of the

protective tools in the Federal Rules of Civil Procedure, Hartford responded to

Paylor’s shotgun pleading with a shotgun answer: 19 one-line affirmative defenses,

none of which refers to a particular count, and none of which indicates that

Hartford was even aware of when the retaliation and interference allegedly

                                          19
         USCA11 Case: 19-12256         Date Filed: 02/03/2021   Page: 20 of 24



occurred.”). We have expressly condemned the filing of shotgun answers that

contain “affirmative defenses that fail[] to respond explicitly to the specific claims

plaintiffs [are] independently asserting.” Davis, 516 F.3d at 984. If, rather than

heeding the warning of this Court, defense counsel does choose to respond in kind,

then they may be knowingly foregoing (for example) attorney’s fees. See id.

(“Given the manner in which both sides chose to litigate this case in the district

court, a strategy that complicated our task to no end, we will deny a request for

attorney’s fees from either side.”).

                             *              *            *

      At bottom, the goals of this Circuit’s case law addressing shotgun pleadings

hinge on a delicate balance of responsibilities. Plaintiff’s and defense counsel each

owe a duty to the federal judiciary to streamline litigation as effectively as

possible, as early as possible. In turn, district courts bear some responsibility to

step in and ensure that shotgun pleadings do not slip through the cracks, lest they

make more work for themselves and for the appellate courts. When each party

upholds their end of the bargain, the courts of this Circuit can more efficiently

vindicate the rights of those who have been harmed.




                                           20
           USCA11 Case: 19-12256          Date Filed: 02/03/2021        Page: 21 of 24



                                                II.

       With these principles in mind, I turn to Barmapov’s claims. At the outset, it

is worth noting that the District Court was correct: Barmapov’s Second Amended

Complaint is undoubtedly “a rambling, dizzying array of nearly incomprehensible

pleading.” But it is not so impenetrable as to prohibit a close look at the claims he

has attempted to plead. Indeed, after a careful review of the Second Amended

Complaint, I believe Barmapov may have pled some claims that could have

survived a Rule 12(b)(6) motion to dismiss. 4

       Consider, for example, Count X of the Second Amended Complaint. There,

Barmapov alleges a claim of fraud against Yossi Amuial, one of Avrham Amuial’s

sons. Under Florida law,5 Barmapov must establish the following elements to

prove a claim of fraud: “(1) a false statement concerning a material fact; (2) the

representor’s knowledge that the representation is false; (3) an intention that the

representation induce another to act on it; and, (4) consequent injury by the party

acting in reliance on the representation.” Townsend v. Morton, 36 So. 3d 865, 868



       4
          As outlined in part I.C, dismissal for failure to state a claim and dismissal on the
grounds that a complaint does not satisfy Federal Rules of Civil Procedure 8(a)(2) and 10(b) are
different. In this section, I focus on the substance of the allegations of the Second Amended
Complaint—which is a Rule 12(b)(6) issue—not the form those allegations took—which are
more properly Rule 8(a)(2) and Rule 10(b) issues.
       5
         Barmapov’s Second Amended Complaint does not explicitly specify which state’s laws
apply to his claims, but for the purposes of this concurring opinion, I assume Florida law applies.

                                                21
           USCA11 Case: 19-12256          Date Filed: 02/03/2021       Page: 22 of 24



(Fla. Dist. Ct. App. 2010) (quoting Johnson v. Davis, 480 So. 2d 625, 627 (Fla.

1985)).

       Taking the allegations of his Second Amended Complaint as true—as we

must, see Maggio v. Sipple, 211 F.3d 1346, 1350 (11th Cir. 2000)—it appears that

Barmapov may have pled enough in Count X to survive a Rule 12(b)(6) motion. 6

For the first element, Barmapov alleges that Yossi (among others) made false

statements at meetings between January 17 and January 24, 2017, regarding the

division of profits from the car dealership and the control Barmapov would have

over the dealership. Barmapov claims that these were material misrepresentations

because he relied on them when deciding whether to invest in the dealership. For

the second element, Barmapov alleges that Yossi knew that the representations he

made to Barmapov were false and that he never intended for Barmapov to have

any control over the dealership. On the third element, Barmapov repeatedly

alleges that Yossi intended to induce him to invest millions of dollars into the




       6
         I concede that Count X arguably does not meet Federal Rule of Civil Procedure 9(b)’s
requirement of specificity for claims of fraud. The District Court found that this Count—among
others—was an “impermissible group pleading.” I think this is a close call. Not all “lumping” is
impermissible under Rule 9(b), and there is arguably sufficient detail in Barmapov’s Complaint
to give Yossi Amuial and the other Defendants “fair notice” of the claims leveled against them.
See Quality Auto Painting Ctr. of Roselle, Inc. v. State Farm Indem. Co., 917 F.3d 1249, 1274–
75 (11th Cir. 2019). Either way, Rule 9(b) and Rule 12(b)(6) are independent grounds for
dismissing a complaint, so for the purposes of this section, I focus exclusively on Rule 12(b)(6).

                                               22
         USCA11 Case: 19-12256       Date Filed: 02/03/2021     Page: 23 of 24



dealership. And on the fourth element, Barmapov alleges that he in fact invested—

and lost—nearly $4,000,000 in the venture as a result of Yossi’s representations.

      An outside observer may feel as though this is enough: Barmapov has

alleged that he was harmed, and he has pled facts sufficient to make out a claim of

fraud under Florida law. Admittedly, this perspective has some appeal. Reading

the Second Amended Complaint, it does appear that Barmapov was swindled by

Yossi Amuial and the other Defendants, and one might sympathize with a man

who, relying on the representations others made to him, invested millions of

dollars in a scam.

      But in light of the policies I outlined in part I, even the potentially viable

claims contained in Barmapov’s Second Amended Complaint must be dismissed.

Faced with a shotgun pleading, the District Court—as we have repeatedly

instructed—ordered Barmapov’s counsel to amend the First Amended Complaint

and to address the identified deficiencies. And, for their part, defense counsel—as

we have repeatedly instructed—did not respond to the shotgun pleading in kind

and instead moved the District Court to dismiss the Second Amended Complaint

under Rule 12(b)(6).

      Only Barmapov’s counsel failed to uphold their end of the bargain. Rather

than rectifying the problems in the First Amended Complaint, Barmapov’s counsel


                                          23
         USCA11 Case: 19-12256       Date Filed: 02/03/2021    Page: 24 of 24



filed a meandering Second Amended Complaint filled with irrelevant facts and

conclusory allegations. The District Court simply could not be expected to expend

its limited resources to wade through hundreds of paragraphs of superfluous

material in an effort to dig up a viable claim. In fact, had the Court done so, it

would have impermissibly given “the appearance of lawyering” for Barmapov.

Jackson, 898 F.3d at 1355 n.6.

                             *             *            *

      So, though the panel’s conclusion today results in an unfortunate outcome

for Mr. Barmapov, it is correct. Critics of this Circuit’s shotgun pleading case law

may condemn the emphasis we place on form, but as I have explained, the form of

pleadings imposes very real costs on courts, lawyers, and the rights of litigants.

For over thirty-five years, lawyers practicing in this Circuit have been aware of our

stance on shotgun pleadings, and thus I have little sympathy for lawyers who draft

slapdash complaints that are ultimately dismissed. Going forward, it is my hope

that this opinion will serve as a guide for lawyers who truly seek to vindicate their

client’s rights—and avoid unfortunate outcomes for their clients—by filing clear,

precise pleadings.




                                          24